COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-06-454-CV
 
 
IN RE LENNAR CORPORATION,                                               RELATORS
BARBARA WELKE, JACK DAWSON, 
DOUG MURPHY, AND DONNY
HENDRIX                                                  
                                                                                                        
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relators=
petition for writ of mandamus or prohibition and is of the opinion that relief
should be denied.  Accordingly, relators=
petition for writ of mandamus or prohibition is denied.
Relators
shall pay all costs of this original proceeding, for which let execution issue.
 
PER CURIAM
 
 
PANEL A: 
CAYCE, C.J.; WALKER and MCCOY, JJ.
 
DELIVERED: 
December 28, 2006




    [1]See
Tex. R. App. P. 47.4.